Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The additional evidence addresses and overcomes the enablement rejection.
The accepted terminal disclaimer overcomes the non-statutory double patenting rejection.
Regarding 37 CFR 1.78(f), Applicant’s arguments are unpersuasive. It is recognized that one application requires previous treatment with two different migraine treatments which may or may not be of the same class, while the other requires two separate classes. However, this is not a patentable distinction for the reasons of record. In particular, 37 CFR 1.78(f) requires a “clear demarcation” between the two applications and where the medication is from two different classes is encompassed by both sets of claims. Applicant has not presented a “good and sufficient reason” why the claims must be retained in multiple applications.
Nevertheless, the applications have been tied together bi-directionally with accepted terminal disclaimers. As the rejection was not a statutory rejection, and as 37 CFR 1.78(f) states that elimination may be required, the Examiner withdraws this rejection.
Thus, the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam Weidner/             Primary Examiner, Art Unit 1649